We concur in the opinion of his Honor. No other construction can be put on the will. It was the intention of the testator that the plaintiff should enjoy the use of his house, furniture, farming utensils specifically, "during her life or single state," and not that she should have the interest on what it would sell for. I give to my son a library for life, with limitations over after his death; the idea that the books are to be sold by the executor and my son is to have the interest of the purchase money during his life is absurd. So I give to my wife "the carriage and horses during her life or single state," the idea of a sale by the executor is absurd.
The authorities cited by the counsel of the defendants as to residuary legacies have no application, for this is not a residuary legacy, but auniversal legacy; that is, the plaintiff is to have the whole of his estate, after paying off the few debts which he owed, and funeral expenses. A sale of the household and kitchen furniture, c., would entirely defeat the purpose of the testator.
If more was needed to show his intention, it is supplied by article 4, by which he directs his dwelling house to be finished, and by article 5, by which he directs his executor to see that the property is not wasted, showing his intention to be that plaintiff should have the property specifically.
No error.
PER CURIAM.                              Judgment affirmed. *Page 433